DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments to claims 1, 16, and 18-19 are acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Conolly et al. (US 2014/0356574) in view of Peng et al. (WO 2017/143222) in view of Coza et al. (US 2016/0331054) and further in view of Sueto et al. (US 2009/0119822).
	Regarding claim 1, Conolly discloses an insulated fabric (0001) comprising in an embodiment a substrate layer (140; instant outer layer) where, on an inner surface thereof an insulation layer (130) is coupled. The insulation layer being porous (0042) and having an inner surface coupled to a metal layer (120) the insulation layer and metal layer viewed as the claimed intermediate layer. Connolly teaches the metal layers being moisture vapor permeable and thus are porous (0053). The insulation layer (instant porous polyolefin membrane) is sandwiched between and in contact with the porous metal layer and substrate layer (Fig. 1A). The metal layer further being coupled to another substrate layer (110; instant inner layer), comprising a fabric of nylon, polyester, cotton, wool or mixtures thereof (0047), and thus sandwiched between and in contact with the insulation layer and inner layer.
	Conolly does not expressly teach the metal layer having a reflectivity of infrared radiation at a wavelength of 9.5 µm of at least 40%, however, Conolly teaches the metal including aluminum, gold, silver, zinc, tin, copper, titanium and their alloys, which are the same materials exemplified in applicants specification (0011) as suitable for the metal of the metallic film, and thus expected to have a reflectivity of infrared radiation at a wavelength of 9.5 µm of at least 40% as claimed.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Connolly does not disclose the outer substrate layer (140) comprising a polyolefin fiber and particulate fillers having an average particle size of 10nm to 4,000nm and comprising at last one of a metalloid, metal oxide, metal halide, metal sulfide, or metal cyanide, dispersed within the fiber or having a transmittance of infrared radiation at a wavelength of 9.5 µm of at least 38%. Connolly further while teaching the insulation layer sandwiched between and in contact with the porous metallic film and outer layer (Fig. 1A), does not teach the material of the insulation layer being a polyolefin membrane or having a transmittance of infrared radiation at a wavelength of 9.5 µm of at least 38% or a pore size of the metallic film.
	Peng, in the analogous field of IR-transparent textiles (0005), discloses a clothing fabric comprising an outer polyolefin fiber layer (0011) having a transmittance of infrared radiation at a wavelength of 9.5 µm of at least about 30% to up to about 98% or more (0010), overlapping the claimed transmittance of at least 38% and a second layer including a second porous polyolefin which can be the same from the first polyolefin (thus having an overlapping range of transmittance as claimed) and including a first and second coating the second coating formed of a porous metallic film (0020 and 0049).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the substrate layer and insulation layer of Peng to be include polyolefin fiber and for each layer have a transmittance of infrared radiation at a wavelength of 9.5 µm of at least 30% up to about 98% or more, to provide an efficient way for indoor energy savings (0073). 
	Regarding the particulate filler, Sueto, in the analogous field of clothing fabric, discloses a thermoplastic polymer fiber containing an inorganic filler (0009) including metalloids or metal oxides (0023) and having a particle size of 0.2 to 3 µm (0026).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the outer substrate layer of Conolly to include inorganic filler as taught by Sueto, to improve the hand and skin touch of the fabric layer (0022).
	Sueto teaches the particulate filler including zinc oxide and iron oxide (0023), as these are exemplified particulate fillers (see specification 0076), they are expected to have a weighted average transmittance of infrared radiation over a wavelength range of 7-14 µm of at least about 30% as claimed.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding the pore size of the metallic film, Coza, in the analogous field of radiation blocking clothing fabrics (0002), teaches a porous metallic material including a pore size in the range of 1 to 2 microns (1,000 to 2,000 nm) (Fig. 4B, 0068), overlapping the claimed pore size of 10 to 4,000 nm. 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the metal layer of Conolly to includes pores of a size ranging from 1 to 2 microns, as taught by Coza, to selectively filter solar and FIR radiation in the material (0068).
	Regarding the overlapping ranges discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claim 2, Connolly teaches the insulation layer having an emissivity in the range of about 0.1 to 1 and preferably about 0.3 to about 0.4 i.e., preferably 30-40%. Connolly further teaches the metal layer having emissivity of no great then about 0.35 (35%; 0053). Connolly does not expressly teach measuring those values at a wavelength of 9.5 µm, however teaches optimizing the infrared reflectance of the insulting and metal layer in the infrared spectrum between 7 and 14 µm (0010). Thus Connolly teaches an overlapping range for emissivity value of the intermediate layer (insulation + metal layer) as well as wavelength range and t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claim 3, Sueto teaches the particulate filler including zinc oxide and iron oxide (0023).
	Regarding claim 4, Conolly teaches the metal layer including aluminum, gold, silver, copper, titanium and their alloys.
	Regarding claim 5, Conolly does not teach the insulation layer having a thickness in a range of 5 to 500 µm. However, Conolly teaches that the thickness of the insulation layer should be optimized to provide insulation to conducting to the radiant barrier whilst allowing reflection of infrared radiation by the radiant barrier (0036). Given the thickness is expressly taught as a result effective variable i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.).
	Regarding claim 6, Conolly teaches the thickness of the metal layer of between about 10 to about 200 nm (0054), overlapping the claimed thickness of between 10 to 800 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 7, Conolly teaches the substrate layers being woven, non-woven or knitted (0047).
Regarding claim 8, Sueto teaches the amount of particular fillers ranging from 2 to 30% by weight (0027), overlapping the claimed at least 0.10 percent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 9, Connolly teaches the insulation layer and metal layer working together to optimize infrared reflectance (0010), however, Connolly does not teach the insulation layer having an average pore size in a range of 10 to 4,000 nm or the volume percentage of pores being at least 5%. 
Coza teaches the multilayer fabric further including a porous substrate layer (840) or nanostructured layer (920) (0105 and 0107). These layers providing optimal attachment for the metal layer and/or designed to transmit or reflect a predefined set of wavelength in the FIR and solar radiation spectrums (0105 and 0107). Coza teaches adjusting the pore size within the porous metal layer to filter for specific wavelength in the EM spectrum (0067). While not expressly teaching the support layers having a pore size within the range of 10 to 4,000 nm, Coza teaches substrate layers being designed to transmit or reflect radiation, and that adjusting pore size is a means to selectively filter radiation.
Thus, a person or ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have optimized the pore size of the insulation layer of modified Connolly, based upon the disclosure of Coza, in order to selectively filter for specific wavelengths of radiation.
Regarding claim 10, Connolly teaches a volume ratio of fiber to air (i.e., the pores) within the range of 1:1 to 1:200 (0042), teaching a percent by volume of pores of about 50 to 99%, overlapping the claimed at least 5 vol%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 11, Conolly does not teach the metal layer comprising an interconnected-mesh structure.
Coza teaches the porosity of the metal layer being formed by a mesh of a certain grid interspacing.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious of the metal layer of Conolly to have an interconnected mesh structure as taught by Coza, as a means to control the porosity in the film for the selective control of radiation (0041).
Regarding claim 12, Peng teaches the fabric having a water-vapor transmission rate of at least 0.005 g/cm2/hour (0021), overlapping the claimed WVTR of at least 0.005 g/cm2/hour.
A person of ordinary skill in the art before the effective filing date of the invention would have found it obvious for the fabric of Conolly to have a WVTR of 0.005 g/cm2/hour or more, as taught by Peng, to create a fabric which is breathable from human perspiration (00105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 13, Peng teaches the fabric having an opacity to visible radiation over a wavelength range of 400 to 700 nm of at least about 40% up to about 99% or more (0021), overlapping the claimed at least 40%.
A person of ordinary skill in the art before the effective filing date of the invention would have found it obvious for the fabric of Conolly to have an opacity of 40% up to 99% or more to visible radiation over a wavelength range of 400 to 700 nm, as taught by Peng, to give the fabric a visual appearance that is similar to cotton (0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 14, Conolly does not expressly disclose a thickness for the outer substrate. However, as the present specification is silent to unexpected results, it would have been an obvious modification to one having ordinary skill in the art at the time the invention was made to modify the thickness of the outer substrate based on routine experimentation, for the purpose of optimizing operation of said (product). Said obvious modifications including, selecting a thickness required for a given end use including those thicknesses in the range of 50 to about 800 µm. Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a components. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2D 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is no patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the outer substrate thickness including over the range presently claimed to create a fabric with a thickness required for a given end use.
Regarding claim 15, Sueto teaches the particulate filler including zinc oxide and iron oxide (0023) which are taught in applicant’s specification as adding white or red color, respectively, and thus would reflect at least one visible color of white or red because a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conolly et al. (US 2014/0356574) in view of Peng et al. (WO 2017/143222) and further in view of Sueto et al. (US 2009/0119822).
Regarding claim 16, Conolly discloses an insulated fabric (0001) comprising in an embodiment a substrate layer (140; instant first layer) where, on an inner surface thereof an insulation layer (130) is coupled. The insulation layer being porous (0042) and having an inner surface coupled to a metal layer (120) teaching the second layer as claimed. Connolly teaches the metal layers being moisture vapor permeable and thus are porous (0053). The insulation layer is sandwiched between and in contact with the porous metal layer and substrate layer. The metal layer further being coupled to another substrate layer (110; instant third layer), comprising a fabric of nylon, polyester, cotton, wool or mixtures thereof (0047), and thus sandwiched between and in contact with the insulation layer and substrate layer. A second metallic film (220) coupled to the substrate layer (110) and second insulation layer (230) (films 220 and 230 forming the claimed fourth layer) and a third substrate layer (240; instant fifth layer) coupled to the second insulation layer (230) (Fig. 2B). 
	Conolly does not expressly teach the metal layers having a reflectivity of infrared radiation at a wavelength of 9.5 µm of at least 40%, however, Conolly teaches the metal including aluminum, gold, silver, zinc, tin, copper, titanium and their alloys, which are the same materials exemplified in applicants specification (0011) as suitable for the metal of the metallic film, and thus would be expected to have a reflectivity of infrared radiation at a wavelength of 9.5 µm of at least 40% as claimed.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Connolly does not disclose the outer substrate layers (140 and 240) comprising a polyolefin fiber and particulate fillers dispersed within the fiber or having a transmittance of infrared radiation at a wavelength of 9.5 µm of at least 38%. Connolly further while teaching the insulation layers coupled to substrate layer as discussed above (Fig. 2A), does not teach the material of the insulation layer being a polyolefin membrane or having a transmittance of infrared radiation at a wavelength of 9.5 µm of at least 38%.
	 Peng, in the analogous field of IR-transparent textiles (0005), discloses a clothing fabric comprising an outer polyolefin fiber layer (0011) having a transmittance of infrared radiation at a wavelength of 9.5 µm of at least about 30% to up to about 98% or more (0010), overlapping the claimed transmittance of at least 38% and a second layer including a second porous polyolefin which can be the same from the first polyolefin (thus having an overlapping range of transmittance as claimed) and including a first and second coating the second coating formed of a porous metallic film (0020 and 0049).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the substrate layers and insulation layers of Peng to be include polyolefin fiber and the layers to have a transmittance of infrared radiation at a wavelength of 9.5 µm of at least 30% up to about 98% or more, to provide an efficient way for indoor energy savings (0073). 
	Regarding the particulate filler, Sueto, in the analogous field of clothing fabric, discloses a thermoplastic polymer fiber containing an inorganic filler (0009) including metalloids or metal oxides (0023) and having a particle size of 0.2 to 3 µm (0026), overlapping the claimed diameter range of 10 to 4,000 nm.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the outer substrate layers of Conolly to include inorganic filler as taught by Sueto, to improve the hand and skin touch of the fabric layer (0022).
	Sueto teaches the particulate filler including zinc oxide and iron oxide (0023), as these are exemplified particulate fillers (see specification 0076), they are expected to have a weighted average transmittance of infrared radiation over a wavelength range of 7-14 µm of at least about 30% as claimed.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding claim 17, Connolly teaches the insulation layer having an emissivity in the range of about 0.1 to 1 and preferably about 0.3 to about 0.4 i.e., preferably 30-40%. Connolly further teaches the metal layer having emissivity of no great then about 0.35 (35%; 0053). Connolly does not expressly teach measuring those values at a wavelength of 9.5 µm, however teaches optimizing the infrared reflectance of the insulting and metal layer in the infrared spectrum between 7 and 14 µm (0010). Thus Connolly teaches an overlapping range for emissivity value of the intermediate layer (insulation + metal layer) as well as wavelength range and t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claims 18 and 19, Sueto teaches the particulate filler including metal oxides such as zinc oxide and iron oxide (0023).
	Regarding claim 20, Conolly teaches the metal layer including aluminum, gold, silver, copper, titanium and their alloys.

Response to Arguments
Applicant’s amendments filed 04/29/2022 have been entered. Accordingly, the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b) are withdrawn.

Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that a person of ordinary skill in the art would not be motivated to modify Peng, removing the two coating layers between the two porous polyolefin layer, as this would change the principle operation of the prior art invention. Thus, Applicant argues that the combination of the prior art does not teach of suggest the claimed structure, mainly, the porous polyolefin membrane of the intermediate layer in contact with and sandwiched between the outer polyolefin layer and metal layer.
	The examiner respectfully disagrees as no modification of Peng is proposed in the present rejection. Peng is a teaching reference used to teach a composition of different layers of a textile fabric. While Peng does not disclose all the features of the present claimed invention, as Peng is used as a teaching reference, it is not necessary for the secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 842 F. 2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Here, Conolly discloses the claimed structure. Conolly discloses an insulated fabric (0001) comprising in an embodiment a substrate layer (140; instant outer layer) where, on an inner surface thereof an insulation layer (130) is coupled and on an inner surface of the insulation layer, a metal layer (120) is coupled. Thus, the insulation layer is sandwiched between and in direct contact with the outer layer and metallic layer as claimed. Connolly does not teach the substrate layer comprising a first polyolefin fiber and first particulate fillers or the insulation layer being polyolefin membrane. Peng, is cited for a teaching of a porous polyolefin first and second layer and in combination with the primary reference, discloses the presently claimed invention. A person of ordinary skill is motivated to choose polyolefin fiber for the composition of the substrate and insulation layers of Connolly as the material promotes effective radiative cooling facilitating human body heat dissipation, and is effective and scalable providing an efficient way for indoor energy savings (0073).
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781